In the Supreme Court of Georgia



                                               Decided: November 17, 2014


                        S14A1162. GRIMES v. THE STATE.
                          S14A1163. REED v. THE STATE.
                         S14A1516. WILLIS v. THE STATE.
                       S14A1533. BRANTLEY v. THE STATE.


       BENHAM, Justice.

       Appellants Jaqwanta Grimes, Brandon Reed, Antoine Willis, and Kyree

Brantley appeal their convictions stemming from the shooting death of Marcus

Holloway and the aggravated assault of LaQuinton Forte. For reasons set forth

herein, we affirm.1 The evidence viewed in a light most favorable to the verdict

       1
         The crimes occurred on January 29, 2011. On March 19, 2012, appellants were indicted,
along with a fifth co-indictee Charles Slaton, on charges of malice murder, felony murder
(aggravated assault of Marcus Holloway), aggravated assault (of Marcus Holloway), aggravated
assault (of LaQuinton Forte), and possession of a firearm during the commission of a crime.
Appellants were tried jointly from June 25, 2012 to July 6, 2012. [Co-indictee Charles Slaton was
tried separately and charges against another man Lancelot Hicks were nolle prossed after he testified
for the State.]

         The jury acquitted Grimes of malice murder, but found him guilty on all remaining charges.
The trial court sentenced Grimes to life in prison for felony murder and twenty years to be served
consecutively for aggravated assault (of LaQuinton Forte), and five years to be served for possession
of a firearm during the commission of a crime. The five-year sentence for possession of a firearm
during the commission of a crime was suspended and the remaining charge of aggravated assault (of
Marcus Holloway) merged into the felony murder conviction. Grimes filed an untimely motion for
new trial on August 16, 2012, and then moved to file an appeal out-of-time on October 9, 2012. The
trial court granted the motion for out-of-time appeal on October 11, 2012 and Grimes filed another
motion for new trial on October 23, 2012. Grimes obtained new appellate counsel and filed an
shows that in January 2011, co-indictee Charles Slaton (a.k.a. “Fat”) had a

dispute with Dwain O’Neal.2 On the afternoon of the shooting, Slaton was

amended motion for new trial on June 14, 2013. The trial court held a hearing on the motion for new
trial as amended on October 8, 2013, and denied the motion on October 21, 2013. Grimes filed a
timely notice of appeal on November 6, 2013. Grimes’s case was docketed to the April 2014 term
of this Court and was orally argued on September 8, 2014.

        The jury acquitted Reed of malice murder, but found him guilty on all remaining charges.
The trial court sentenced Reed to life in prison for felony murder and twenty years to be served
consecutively for aggravated assault (of LaQuinton Forte). The five-year sentence for possession
of a firearm during the commission of a crime was suspended and the remaining charge of
aggravated assault (of Marcus Holloway) merged into the felony murder conviction. Reed moved
for a new trial on July 17, 2012, and amended his motion on August 2 and August 12 of 2013. The
trial court held a hearing on the motion for new trial as amended and denied the motion on August
19, 2013. Reed filed a timely notice of appeal on September 6, 2013, and the case was docketed to
the April 2014 term of this Court for a decision to be made on the briefs.

        The jury acquitted Willis of malice murder, but found him guilty on all remaining charges.
The trial court sentenced Willis to life in prison for felony murder and twenty years to be served
consecutively for aggravated assault (of LaQuinton Forte). The five-year sentence for possession
of a firearm during the commission of a crime was suspended and the remaining charge of
aggravated assault (of Marcus Holloway) merged into the felony murder conviction. Willis moved
for a new trial on July 16, 2012, and amended the motion on February 4, 2014. The trial court held
a hearing on the motion for new trial, as amended, on February 11, 2014, and denied the motion on
February 26, 2014. Willis filed a timely notice of appeal on March 28, 2014, and the case was
docketed to the September 2014 term of this Court for a decision to be made on the briefs.

        The jury acquitted Brantley of malice murder, but found him guilty on all remaining charges.
The trial court sentenced Brantley to life in prison for felony murder and twenty years to be served
consecutively for aggravated assault (of LaQuinton Forte). The five-year sentence for possession
of a firearm during the commission of a crime was suspended and the remaining charge of
aggravated assault (of Marcus Holloway) merged into the felony murder conviction. Brantley
moved for a new trial on July 17, 2012, and amended the motion on January 31, 2014. The trial court
held a hearing on the motion for new trial, as amended, on February 4, 2014, and denied the motion
on February 26, 2014. Brantley filed a timely notice of appeal in the Court of Appeals on March 12,
2014. The Court of Appeals docketed the case on June 20, 2014, and then transferred the case to this
Court on June 26. The case was docketed to the September 2014 term of this Court for a decision
to be made on the briefs.
       2
        According to O’Neal’s testimony at trial, Slaton had failed to return a gun O’Neal had given
to him and O’Neal was angry about it.

                                                 2
visiting the apartment of a woman (hereinafter “G.S.”) when O’Neal stopped by

G.S.’s apartment as well. G.S. testified Slaton hid from O’Neal inside her

apartment. After seeing some items of clothing he recognized as belonging to

Slaton inside the apartment, including a hat that said “Ho Hater,” O’Neal began

looking for Slaton inside the apartment. When he could not find Slaton, O’Neal

left the apartment, went to the parking lot and slashed the tires on the car which

Slaton was seen driving. O’Neal then went back inside the apartment.

Meanwhile, Slaton had called his friends to come get him.

       According to co-indictee Lancelot Hicks (a.k.a. “Lil’ Lance”), Grimes

(a.k.a. “Qwan”), Brantley (a.k.a. “Corey”), Willis (a.k.a. “Nuk” or “Nook”),

Reed (a.k.a. “White Boy Brandon”), and someone going by the name of “Yams”

arrived at the apartment complex in two different vehicles.3 Hicks stayed in the

car he was in, but said he saw Reed, Grimes, Willis and Slaton exiting an

apartment. He said Reed, Grimes, and Willis were shooting while Slaton took

cover behind them. Hicks said Brantley and Yams exited the car and also began

shooting. According to G.S., when the shooting started, O’Neal ran out the back



       3
        Hicks testified he was in a white four-door vehicle with Yams and Brantley, who was
driving. Hicks said Grimes and Reed were in a gray two-door vehicle with Willis, who was driving.

                                               3
of her apartment and, shortly thereafter, Slaton went out the front door.4 O’Neal

testified that after going out the back window of G.S.’s apartment, he fled to his

grandmother’s apartment which was in a different building of the complex.

       During the shooting melee that transpired in the parking lot outside G.S.’s

apartment, Holloway, who was with Forte and David Moore (who was inside

a car), was struck in the head and died of his injuries.5 Hicks stated the shooters

and Slaton entered their vehicles and fled. Authorities recovered twenty-three

shell casings from the scene and a single bullet from the victim’s body,

indicating that at least four, and possibly five, different guns were used during

the shooting.6 Authorities recovered a 9mm Ruger pistol from the apartment

of Willis’s girlfriend7 and recovered a .357 Glock pistol from the car Willis was

riding in at the time of his arrest. The ballistics expert testified that three of the


       4
           O’Neal and Slaton never saw each other inside the apartment.
       5
           Forte and Moore were able to run away and hide to avoid getting shot.
       6
         According to the State’s ballistics expert, three 9mm shell casings were fired from a Ruger
pistol; six 9mm shell casings were fired from either a Smith and Wesson or a Glock pistol; seven
.45 shell casings were fired from the same weapon; and seven .357 shell casings were fired from a
Glock .357 pistol. The .45 bullet from the victim’s head was consistent with being fired from an
H&K pistol.
       7
       The lead detective on the case testified Slaton directed authorities to the apartment where
the 9mm Luger was found and the detective confirmed Slaton was with police while they had the
apartment under surveillance.

                                                  4
9mm shell casings recovered from the scene were fired from the 9mm Ruger

pistol and the seven .357 shell casings were fired from the Glock .357 pistol

recovered during Willis’s arrest. The evidence showed that neither O’Neal,

Holloway, Forte, nor Moore was armed with guns.

      Authorities arrested Slaton first. While in jail, Slaton related details about

the shooting to his cell mate Anthony Johnson and, in turn, Johnson went to

authorities with the information. Johnson told authorities that Slaton told him

two of the shooters used 9mm pistols, one used a .380 gun, one had a .45, and

one had a .357. Johnson also told police that Slaton said the names of some of

the shooters were “Nook” or “Nuk,” “Corey,” and/or “Brandon.” Johnson told

police he could get the other shooters’ names. Brantley’s ex-girlfriend testified

that Brantley told her he was with Grimes, Willis, Slaton, and Hicks at the

apartments when the shooting occurred. Hicks testified that Slaton, Grimes,

Willis, and Brantley had the words “Ho Haters” tattooed on their bodies. Hicks

also identified all appellants in open court as the persons he saw shooting on the

day in question.

      The allegations raised on appeal by each appellant are addressed below.



                                         5
      1.   Appellant Grimes (S14A1162). (a) Grimes alleges the evidence

presented at trial was insufficient to convict him because Hicks’s testimony was

uncorroborated. He argues the testimony of Brantley’s ex-girlfriend merely

placed him at the scene at the time of the shootings, but did not show he

engaged in any criminal activity. The former OCGA § 24-4-88 provided that in

“felony cases where the only witness is an accomplice, the testimony of a single

witness is not sufficient. Nevertheless, corroborating circumstances may

dispense with the necessity for the testimony of a second witness....” This Court

has held that “slight evidence from an extraneous source identifying the accused

as a participant in the criminal act is sufficient corroboration of the accomplice

to support a verdict.” (Citations and internal quotations omitted.) Brown v.

State, 291 Ga. 750 (1) (733 SE2d 300) (2012). See also Young v. State, 291

Ga. 627 (2) (732 SE2d 269) (2012). The corroborating evidence in itself need

not be sufficient to support the conviction, but it must “be independent of the

accomplice testimony and must directly connect the defendant with the crime,




      8
     The rule announced in OCGA § 24-4-8 may now be found in the new Evidence Code at
OCGA § 24-14-8.

                                         6
or lead to the inference that he is guilty.” (Citation omitted.) Threatt v. State,

293 Ga. 549 (1) (748 SE2d 400) (2013).

       Here, Grimes does not dispute the testimony of Brantley’s ex-girlfriend

placed him at the scene of the shooting when it occurred. The record shows the

ex-girlfriend’s testimony was independent of Hicks’s testimony, yet consistent

with and corroborative of Hicks’s testimony that he saw Grimes at the scene

shooting a gun and then fleeing with the others.9                     Hicks’s testimony was

corroborated in other ways as well. For example, Hicks’s testimony identifying

five shooters was consistent with the physical evidence collected from the scene

and from the victim’s body, as well as consistent with the testimony of the

ballistics expert who stated that there were at least four and possibly five

shooters. Johnson also told police about five guns used during the incident,

thereby indicating there were likely five shooters. In addition, O’Neal testified

that inside G.C.’s apartment he saw an item of clothing with the words “Ho

Hater” which he recognized as belonging to Slaton. This evidence was

       9
        Brantley’s statements to his ex-girlfriend were admissible pursuant to the coconspirator
exception to the hearsay rule (see the former OCGA § 24-3-5), and the jury was authorized to
consider them, along with Hicks’s testimony and the other evidence in the case, to reach its verdict.
Unlike the dissent suggests, the evidence used to corroborate Hicks’s eyewitness account of the
shooting was not required to be sufficient in and of itself to convict Grimes. Threatt v. State, 293
Ga. at 552.

                                                 7
consistent with Hicks’s testimony that Grimes and Slaton had the words “Ho

Haters” tattooed on their bodies. The evidence was sufficient for a rational trier

of fact to find Grimes guilty beyond a reasonable doubt of the crimes for which

he was convicted. Jackson v. Virginia, 443 U.S. 307 (99 SCt 2781, 61 LE2d

560) (1979); Threatt v. State, supra, 293 Ga. at 551-552.

      (b) Grimes contends the trial court erred when it charged the jury on the

Black’s Law dictionary definition of “corroborating evidence” in response to the

jury’s question asking for a definition of the term “slight corroboration.” Rather

than giving said definition, Grimes argues the trial court should have given a

recharge on accomplice testimony. The record shows the trial court instructed

the jury as follows on accomplice testimony:

      The testimony of the accomplice alone is not sufficient to warrant
      a conviction.

      The accomplice’s testimony must be supported by other evidence
      of some type. And that evidence must be such as would lead to the
      inference of the guilt of the accused independent of the testimony
      of the accomplice.

      It is not required that supporting evidence be sufficient to warrant
      a conviction or that the testimony of the accomplice be supported
      in every material particular.



                                        8
      The supporting evidence must be more than that a crime was
      actually committed by someone. It must be sufficient to connect the
      accused with the criminal act and must be more than sufficient to
      merely cast upon the accused a grave suspicion of guilt.

      Slight evidence from another source that connects the accused with
      the commission of the alleged crime and tends to show participation
      in it may be sufficient supporting evidence of the testimony of an
      accomplice.

      In order to convict, that evidence, when considered with all of the
      other evidence in the case, must be sufficient to satisfy you beyond
      a reasonable doubt that the accused is guilty.

      Whether or not any witness in this case was an accomplice is a
      question for you to determine from the evidence in this case.

      The testimony of one accomplice may be supported by the
      testimony of another accomplice. Whether or not the testimony of
      one accomplice does, in fact, support the testimony of another
      accomplice is a matter for you to determine.

      The sufficiency of the supporting evidence of an accomplice is a
      matter solely for you to determine.

      After deliberating for a time, the jury posed a question to the trial court

asking for a definition of “slight corroboration.” The trial court proposed

instructing the jury to use the everyday meaning of the word “slight” and then

to give them the definition of “corroborate” and “corroborating evidence” from

Black’s Law Dictionary. The State asserted it would be fine with giving the


                                       9
Black’s Law Dictionary definition of “corroborating evidence.” Counsel for

Willis objected and asked that the trial court instruct the jury to use the everyday

usage of “slight corroboration.” Counsel for Reed joined in Willis’s objection.

Counsel for Brantley asked that the trial court respond by recharging the jury on

accomplice testimony. Counsel for Grimes joined both stated objections. After

the discussion, the trial court charged the jury as follows in response to their

request for a definition of “slight corroboration”:

      As to the word slight, you would apply the ordinary meaning
      attributed to that word. As to the definition of corroboration, I
      would charge you as follows: corroborating evidence is evidence
      supplementary to that already given intending to strengthen or
      confirm it.

All of the defendants renewed their objections to the charge.

      On appeal, Grimes argues that giving this Black’s Dictionary definition

of “corroborating evidence” was erroneous because it allowed the jury to

convict him on less corroboration than required by law. We disagree. When

determining whether a charge is erroneous, we look to the charges given as a

whole. Franklin v. State, 295 Ga. 204 (3) (758 SE2d 813) (2014). Here, the

jury was properly instructed on the full scope of accomplice testimony and the

definition of “corroborating evidence” given by the trial court was an accurate

                                        10
statement consistent with the law. We note also that the instruction on

accomplice testimony was devoid of the term "slight corroboration," but rather

used the terms "supporting evidence" and "slight evidence from another source."

Accordingly a recharge on accomplice testimony would not have been

specifically responsive to the jury's question. There was no reversible error.

See Lee v. State, 283 Ga. App. 826 (3) (642 SE2d 876) (2007) (trial court did

not err in including a charge on the Black’s Law dictionary definition of fraud).

      (c) Grimes contends the trial court manifestly abused its discretion when

it denied his request to strike Jurors 7 and 15 for cause. The record shows Juror

7 stated she was the victim of a mugging in 1985 in New York. In spite of that

experience, she said she believed she could be impartial in regard to the case at

bar. When counsel for Willis asked her whether there was a “possibility” that

the prior mugging could affect her ability to be fair and impartial, she stated that

it could. Juror 15 stated that twenty years ago he was twice held at gunpoint,

including an incident in which six youths pointed assault rifles at him. When

asked if he could be fair and impartial in regard to the case at bar, he stated, “I

think so.” He went on to explain the reservation in his answer as follows:



                                        11
“Well, I’m just trying to picture myself being fair and impartial, see if I could

see myself being that person.”

      “An appellate court pays deference to the trial court's resolution of any

equivocations or conflicts in a prospective juror's responses. The determination

of a potential juror's impartiality is within the trial court's sound discretion and

the trial court will only be reversed on such matter upon finding a manifest

abuse of discretion.” (Citations omitted.) Thompson v. State, 294 Ga. 693 (6)

(755 SE2d 713) (2014). The law does not require the striking of jurors simply

because they express some doubt of their own impartiality. Cade v. State, 289

Ga. 805 (3) (716 SE2d 196) (2011). Here, neither potential juror expressed a

position that was so fixed and definite that they would not be able to decide the

case based on the evidence and the trial court’s instructions. See id. at 807.

Grimes has failed to show that the trial court manifestly abused its discretion in

failing to strike these jurors for cause.

      2. Appellant Reed (S14A1163). (a) Under the former OCGA § 24-3-5,

“[a]fter the fact of the conspiracy is proved, the declarations by any one of the

conspirators during the pendency of the criminal project shall be admissible



                                            12
against all.”10 In this case, the State presented evidence of statements Slaton

made to his cell mate Anthony Johnson. The evidence was presented via the

testimony of Johnson and the testimony of the detective who interviewed

Johnson. Reed claims the admission of Slaton’s statements was error because

they were not made in furtherance of a conspiracy and because they were not

made during the concealment phase of a conspiracy.

       The record shows that immediately prior to Johnson’s taking the stand,

counsel for Willis moved in limine to preclude Johnson from testifying about

anything Slaton had told him. The State argued that Slaton’s statements to

Johnson fell within the coconspirator exception to the hearsay rule because: the

statements were within a few days of Slaton’s arrest;11 the statements were made

while the other defendants were still at-large; the statements were made to

Johnson, a third-party, rather than made to police; and the statements were made

during the concealment phase of the conspiracy. Counsel for Willis countered

that once Slaton was in custody, the conspiracy had ended and therefore the


       10
         Statements by a coconspirator are now governed by the new Evidence Code at OCGA § 24-
8-801 (d) (2) (E).
       11
            The police arrested Slaton on February 1, 2011, and Johnson spoke with police on February
8.

                                                  13
statements were outside the coconspirator exception to the hearsay rule. The

attorneys for Reed, Brantley, and Grimes joined Willis’s motion in limine on

these grounds. In addition, counsel for Grimes argued that Slaton’s statements

lacked any indicia of reliability. Upon considering the parties’ arguments, the

trial court admitted Johnson’s testimony regarding the statements made to him

by Slaton. In making this ruling, the trial court found: the State had proven a

conspiracy existed; the statements had a sufficient indicia of reliability; and the

statements were made during the concealment phase of the conspiracy. Upon

hearing the trial court’s ruling, all the appellants made a continuing objection to

Johnson’s testimony.

      When Johnson took the stand, he testified that he spoke with police at

Slaton’s request. In response to a specific question by the prosecutor, Johnson

said that he did not recall telling police about the types of guns Slaton told him

were used at the shooting. At that point, counsel for Brantley objected to the

prosecutor asking leading questions and the jury was excused so that the parties

could argue the matter outside its presence. The State argued it was entitled to

use the written statement Johnson gave to police for impeachment purposes

because Johnson said he could not recall what he said to police. The State also

                                        14
argued that Johnson’s oral and written statements were admissible as prior

inconsistent statements and could be used for impeachment purposes and as

substantive evidence. Counsel for Brantley objected on the grounds that the

statements constituted double hearsay and argued that if Johnson did not

remember what he said to police, then impeachment was improper and the

proper procedure was for the State to use Johnson’s written statement to refresh

his recollection. Counsel for Reed and Grimes joined Brantley’s objection. The

trial court then instructed the prosecutor to attempt to use Johnson’s written

statement to refresh his recollection. The trial court also ruled that the State

could treat Johnson as a hostile witness and ask him leading questions. Counsel

for Willis then raised an objection to Johnson’s testimony on the ground that

Johnson had just testified Slaton requested him to go to police and so Slaton’s

statements were outside the coconspirator exception to the hearsay rule. Reed

and Grimes joined this objection.

      When Johnson reviewed his written statement to police, he stated that it

did not refresh his recollection. The State then re-called to the stand the

detective who interviewed Johnson. The detective said Johnson never told him

Slaton had asked Johnson to talk to police on his behalf. The detective

                                       15
confirmed Johnson made written and oral statements to police in which he

identified the five guns used during the incident, and identified some of the

names of the alleged perpetrators (“Nook” or “Nuk,” “Corey,” and/or

“Brandon”). The State then sought to tender into evidence Johnson’s written

statement and all of the appellants objected on the “same grounds.” The trial

court ruled that Johnson’s written statement was admitted for purposes of the

record, but directed it would not go out with the jury during its deliberations.

        (i) Reed asserts Slaton’s statements were not made in furtherance of a

conspiracy because his statements assigned blame to others. Reed, however, has

waived this specific argument on appeal because he did not raise it to the trial

court.12 Sanchez v. State, 285 Ga. 749 (3) (684 SE2d 251) (2009).

        (ii) Reed next argues Slaton’s statements were not in the furtherance of a

conspiracy because they were made with the intent that they be communicated

to authorities. Arguably, Reed raised this argument when he joined Grimes’s

objection that Slaton’s statements were outside the coconspirator exception to



        12
          Likewise, Reed did not join Grimes's objection that Slaton's statements lacked indicia of
reliability. We note that the case law requiring coconspirator hearsay to have an indicia of reliability
was based on constitutional Confrontation Clause grounds that have since been undermined. See
Stinski v. State, 286 Ga. 839, 848-849 n.2 (38) (691 SE2d 854) (2010).

                                                  16
the hearsay rule because Johnson testified Slaton told him to talk with police.

The detective who interviewed Johnson, however, testified that Johnson never

told police that Slaton had sent him. In its order on Reed’s motion for new trial,

the trial court found Johnson’s testimony that Slaton told him to go to police

was not credible. In the absence of a showing of clear error, we do not disturb

the trial court’s credibility determinations. Christopher v. State, 269 Ga. 382 (2)

(497 SE2d 803) (1998). Given the detective’s testimony, it was not clearly

erroneous for the trial court to conclude that Johnson was not sent by Slaton to

talk to police.13

       (iii) Reed contends that Slaton’s statements were not made during the

concealment phase of the conspiracy. This argument is without merit. The

concealment phase was ongoing because the statements in question were not

made to police, the investigation was ongoing, and the other conspirators,

including Grimes who was not mentioned to police by Johnson, were still at-

large. Ottis v. State, 269 Ga. 151, 154-155 (3) (496 SE2d 264) (1998)

(conspiracy was still in the concealment phase when coconspirator made



       13
         Reed’s complaints about the trial court’s taking judicial notice of Slaton’s trial proceedings
are therefore inapposite.

                                                  17
statements to his cell mate). Reed has failed to show that Slaton’s statements to

Johnson were inadmissible.

       (b) Reed contends his conviction must be overturned because Hicks’s

testimony was uncorroborated, or, in the alternative, the corroborating evidence

was insufficient to convict. Again, evidence corroborating the testimony of an

accomplice need only be “slight” and from an “extraneous source.” Brown v.

State, supra, 291 Ga. at 752; Young v. State, supra, 291 Ga. at 629. Here, the

slight evidence from an extraneous source came from the testimony of Johnson

and the detective who interviewed him. Johnson indicated to police that five

guns were used and that one of the shooters went by the name of Brandon. This

evidence corroborated Hicks’s testimony identifying Reed as one of the five

shooters he saw on the day in question. As such, the evidence was sufficient for

a rational trier of fact to find Reed guilty beyond a reasonable doubt of the

crimes for which he was convicted. Id.; Jackson v. Virginia, supra, 443 U.S.

307.

       (c) Reed complains the trial court erred when it charged the jury on the

Black’s Law Dictionary definition of “corroborating evidence” when the jury



                                       18
asked for a definition of “slight corroboration.” For the reasons set forth in

Division 1 (b) of this opinion, this allegation of error is without merit.

      (d) Reed contends his trial counsel was constitutionally ineffective when

she failed to object to the testimony of the detective who interviewed Johnson

and when she failed to make an objection based on the Sixth Amendment to the

evidence concerning Slaton’s statements to Johnson. In order to prevail on a

claim of ineffective assistance of counsel, Reed

      must show counsel's performance was deficient and that the
      deficient performance prejudiced him to the point that a reasonable
      probability exists that, but for counsel's errors, the outcome of the
      trial would have been different. A strong presumption exists that
      counsel's conduct falls within the broad range of professional
      conduct.

(Citation and punctuation omitted.) Pruitt v. State, 282 Ga. 30, 34 (4) (644

SE2d 837 (2007). If a defendant fails to meet his burden on one prong of the

two-prong test, then the other prong need not be reviewed by the Court. Wright

v. State, 291 Ga. 869, 870 (2) (734 SE2d 876) (2012). Here, Reed cannot show

counsel was deficient. First, all the appellants, including Reed, had a continuing

objection regarding the admission of any evidence of Slaton’s statements to

Johnson. This objection encompassed the testimony of the detective who


                                        19
interviewed Johnson. Secondly, any objection based on the Sixth Amendment

would have been without merit. Since Slaton made the statements to Johnson

and not to police, the statements were not testimonial and therefore created no

problem under the Confrontation Clause. Young v. State, supra, 291 Ga. at 629-

630 (coconspirator statements made to a third-party during the pendency of the

conspiracy are not testimony). Reed cannot show his counsel was ineffective

for failing to make objections that lacked merit. See Gilyard v. State, 288 Ga.

800 (2) (708 SE2d 329) (2011).

      3. Appellant Willis (S14A1516). (a) Willis alleges the trial court erred

when it admitted Slaton’s statements to Johnson because he contends Slaton’s

statements were akin to a confession and Johnson acted as Slaton’s agent to

speak with the police. Willis further argues that such a confession could only

be admitted against Slaton because the criminal enterprise and concealment

phase had ended. For the reasons stated in Division 2 (a) (ii)-(iii), these

arguments are without merit.

      (b) Willis contends the trial court erred when it denied his request for

charges on the lesser included offenses of involuntary manslaughter and reckless

conduct. A trial court is not required to give a charge on a lesser included

                                      20
offense if there is no evidence to support it. See Brown v. State, 288 Ga. 364

(2) (703 SE2d 609) (2010). Here, Forte testified that when the shooters arrived,

they began shooting at him and that is why he ran away to hide. The evidence

at trial also showed that many of the shell casings were recovered from the area

of the scene where Forte and Holloway were standing. No evidence of reckless

conduct was presented to the jury and thus the trial court did not err when it

declined to give the charges requested. Id.

      (c) Willis contends the trial court erred when it failed to strike Juror 7.

For the reasons set forth in Division 1 (c) of this opinion, this allegation of error

lacks merit.

      4. Appellant Brantley (S14A1533). (a) On appeal, Brantley contends the

trial court erred when it failed to remove Juror 19 for misconduct. The record

shows that, in contradiction of the trial court’s instructions, Juror 19, after being

seated but prior to opening statements, searched the internet for a television

show which featured the case at bar. Juror 19 told the other jurors what he had

done, but related no details about what he had seen or heard. When the trial

court inquired of him, Juror 19 said the episode, of which he only watched a few

minutes, featured a crime that took place in Georgia, but the names and facts did

                                         21
not match the details of the case at bar. The State asked for Juror 19 to be

removed and replaced with an alternate, while appellants Grimes, Reed, and

Willis moved for a mistrial. At trial, Brantley objected to removing Juror 19

because he was the only young black male on the jury. The trial court allowed

Juror 19 to remain on the jury based in large part on Brantley’s argument and

based on the fact that it did not appear Juror 19 had found any details about the

case or shared any details with the other jurors. Given the fact that Brantley’s

conduct engendered the trial court’s ruling of which he now complains, this

allegation of error cannot be sustained on appeal. See White v. State, 278 Ga.

355 (2) (602 SE2d 594) (2004).

      (b) Brantley avers the trial court erred when it admitted the statements

Slaton made to Johnson because the statements lacked an indicia of reliability

and because there was no conspiracy. The facts regarding this allegation of

error are set forth in Division 2 (a) of this opinion. Although Grimes made an

objection that Slaton’s statements lacked an indicia of reliability, Brantley did

not join in that objection or make his own objection on that basis. Likewise,

Brantley never made a specific argument that a conspiracy did not exist, but,

rather, he joined Willis’s motion in limine in which Willis argued that the

                                       22
conspiracy had ended with Slaton’s arrest, which argument the trial court

properly rejected. Since Brantley failed to make these specific arguments

below, they are waived on appeal. Sanchez v. State, supra, 285 Ga. at 752.

Slaton’s statements to Johnson were admissible as set forth in Division 2 (a) (ii)-

(iii) of this opinion.

      (c) Brantley contends the trial court erred when it allowed the State to

recall the detective who interviewed Johnson to testify as to Johnson’s prior

inconsistent statements. In support of this allegation, Brantley argues that

“Johnson’s testimony was solely to the improperly admitted hearsay evidence

from coconspirator Slaton.” As we have already held, Slaton’s statements to

Johnson were properly admitted pursuant to the coconspirator exception to the

hearsay rule. This allegation of error is without merit.

      (d) Brantley argues that the verdict must be set aside because the evidence

preponderates heavily against the verdict and because the evidence was

otherwise insufficient to convict him. At trial, Brantley’s ex-girlfriend testified

Brantley admitted to her that he was present at the scene when the shooting

occurred and that he was with Willis, Grimes, Hicks, and Slaton at the time. In

addition, Johnson told police Slaton said someone named “Corey” was one of

                                        23
the perpetrators. This evidence was the slight evidence necessary to corroborate

Hicks’s testimony that Brantley drove to the crime scene and began shooting

along with the other appellants. As such, the evidence was sufficient for a

rational trier of fact to find Brantley guilty beyond a reasonable doubt of the

crimes for which he was convicted. Jackson v. Virginia, supra, 443 U.S. 307;

Young v. State, supra, 291 Ga. at 629.

    Judgment affirmed in Case Number S14A1162. All the Justices concur,

except Melton, J., who dissents. Judgments affirmed in Case Numbers

S14A1163, S14A1516, and S14A1533. All the Justices concur.




                                       24
                    S14A1162. GRIMES v. THE STATE.
                      S14A1163. REED v. THE STATE.
                     S14A1516. WILLIS v. THE STATE.
                  S14A1533. BRANTLEY v. THE STATE.


      MELTON, Justice, dissenting.

      Although I concur in Case Nos. S14A1163, S14A1516, and S14A1533,

I must respectfully dissent in Case No. S14A1162 because I believe that the

evidence was insufficient to support the verdict against Jaqwanta Grimes.

Specifically, there was no evidence to corroborate co-defendant Lancelot

Hicks’s testimony that Grimes participated in the shooting of Marcus Holloway.

      Under former OCGA § 24–4–8, it is well-settled that, in felony cases

where the only witness is an accomplice, the testimony of that accomplice must

be supported by at least one other witness or by corroborating circumstances.

      The additional evidence that is required “may be circumstantial and
      it may be slight, and it need not of itself be sufficient to warrant a
      conviction of the crime charged.” (Punctuation and citations
      omitted.) Johnson v. State, 288 Ga. 803, 805 (2) (708 SE2d 331)
      (2011); accord Williams v. State, 280 Ga. 584 (1) (630 SE2d 370)
      (2006); Selvidge v. State, 252 Ga. 243, 245 (313 SE2d 84) (1984).
      It must, however, be independent of the accomplice's testimony and
      either directly connect the defendant with the crime or justify an
      inference that he is guilty. Johnson, [supra], 288 Ga. at 805;
      Williams, [supra,] 280 Ga. at 585–586. In addition, the independent
      evidence must corroborate both the identity of the defendant and the
      fact of his participation in the crime. See Kesler v. State, 249 Ga.
      462 (2) (291 SE2d 497) (1982); Birt v. State, 236 Ga. 815 (225
      SE2d 248) (1976). In other words, corroboration of only the
      chronology and details of the crimes is not sufficient, and there
      must be some independent evidence tending to show that the
      defendant himself was a participant in the crimes. West v. State,
      232 Ga. 861 (2) (209 SE2d 195) (1974).


Crawford v. State, 294 Ga. 898, 900-901 (1) (757 SE2d 102) (2014).

      In this case, the only evidence that Grimes participated in the shooting in

question, as opposed to simply being present when it occurred, comes solely

from Hicks, an accomplice. Hicks did testify that Grimes was one of the

shooters at the scene, but nothing else in the record corroborates this statement

that Grimes was a participating party. In finding otherwise, the majority recites

three pieces of evidence, none of which actually shows participation. First, the

majority lists the testimony of Kyree Brantley’s ex-girlfriend; however, that

testimony merely places Grimes at the scene- nothing more. Second, the

majority points to the fact that a ballistics expert opined that there were four or

five shooters at the scene. This in no way corroborates Hicks’s testimony that

Grimes was one of those shooters. Third, the majority relies on testimony that

Grimes had the words “Ho Haters” tattooed on his body. Again, this does not


                                        2
show that Grimes participated in the shooting on the day in question; it shows

a mere association with Charles Slaton, who has a similar tattoo. At best, the

evidence relied upon by the majority supports the inference that somebody else

was involved, but then makes the leap to conclude that the “somebody else”

must be Grimes since he was present. This is not sufficient evidence of

participation, which is required by law.

      Therefore, a review of the record, including the evidence identified by the

majority, shows that there is no corroborating evidence of Hicks’s testimony

that Grimes participated in the shooting of Holloway. Accordingly, I dissent.




                                       3